Exhibit 10.1

 

SIXTH AMENDMENT OF CREDIT AGREEMENT

 

This Sixth Amendment of Credit Agreement (the “Sixth Amendment”) is entered into
as of January 3, 2005, between U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”) and
SI TECHNOLOGIES, INC. (“SI”).

 

RECITALS

 

A. SI and U.S. Bank are parties to a Credit Agreement dated as of June 26, 2002.
That agreement, as amended, is referred to in this Sixth Amendment as the
“Credit Agreement.” Capitalized terms used in this Sixth Amendment that are not
defined herein have the meanings assigned to such terms in the Credit Agreement.

 

B. The Revolving Credit Facility extended by U.S. Bank to SI pursuant to the
Credit Agreement matures on January 2, 2005.

 

C. SI has asked U.S. Bank to extend the maturity date of the Revolving Credit
Facility. U.S. Bank is willing to do so, subject to the terms and conditions set
forth in this Sixth Amendment.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties to this Sixth Amendment agree as follows:

 

TERMS AND CONDITIONS

 

ARTICLE I

 

CONDITIONS PRECEDENT

 

1.1 Conditions Precedent. This Sixth Amendment, and U.S. Bank’s obligations
hereunder, shall not be effective unless all of the following events occur by
January 7, 2005:

 

(a) Execution of the Sixth Amendment. SI shall have executed this Sixth
Amendment and delivered it to U.S. Bank;

 

(b) Execution of Promissory Note Amendment Agreement. SI shall have executed and
delivered to U.S. Bank an agreement in form and content satisfactory to U.S.
Bank in its reasonable discretion amending the Revolving Credit Facility Note to
reflect the changes thereto effected by the terms of Article II of this Sixth
Amendment;

 

-1-



--------------------------------------------------------------------------------

(c) Payment of Extension Fee. SI shall have paid U.S. Bank $5,000 for the fee
owed pursuant to paragraph 2.2 of this Sixth Amendment; and

 

(d) Reaffirmation of the Guaranties and the Security Documents. The Domestic
Subsidiaries shall have executed and delivered to U.S. Bank the form of
Acknowledgment and Consent set forth in Annex I to this Sixth Amendment
reaffirming their obligations under the Guaranties and the Security Documents.

 

If all of the above-described conditions precedent have not been satisfied (or
waived in writing by U.S. Bank) by January 7, 2005, this Sixth Amendment shall
be of no force and effect and the parties’ rights and obligations shall continue
to be governed by the Credit Agreement (without giving effect to this Sixth
Amendment).

 

ARTICLE II

 

MODIFICATION OF THE REVOLVING CREDIT FACILITY

 

2.1 Extension of U.S. Bank’s Commitment to Provide the Revolving Credit
Facility. Section 2.10 of the Credit Agreement hereby is modified, amended, and
restated as follows:

 

“On the earlier of (a) April 1, 2005, or (b) acceleration of the Obligations
following an Event of Default, if any, under this Agreement, U.S. Bank’s
commitment to extend credit pursuant to the Revolving Credit Facility shall
terminate. The date on which U.S. Bank’s commitment to extend credit to SI
terminates, as specified in the first sentence of this Section 2.10 of this
Agreement, is referred to in this Agreement as the “Maturity Date.” On the
Maturity Date, SI shall be obligated to pay in full the entire balance of
principal, interest, and fees owed pursuant to the Revolving Credit Facility
Note.”

 

2.2 Revolving Credit Facility Extension Fee. Prior to or contemporaneously with
the execution of this Sixth Amendment, SI shall pay U.S. Bank $5,000 in
consideration of U.S. Bank’s agreement to extend its commitment in respect of
the Revolving Credit Facility on the basis set forth in this Sixth Amendment.

 

2.3 Revolving Credit Facility Otherwise Unchanged. Except as specified in
paragraphs 2.1 and 2.2 of this Sixth Amendment, the terms and conditions of the
Revolving Credit Facility are not modified or amended by this Sixth Amendment.
That means, among other things, that SI shall continue to make the monthly
payments of interest owed in respect of the Revolving Credit Facility.

 

-2-



--------------------------------------------------------------------------------

ARTICLE III

 

REAFFIRMATION OF THE EXISTING TERM LOAN

 

3.1 Existing Term Loan Unchanged. SI acknowledges and agrees that this Sixth
Amendment does not modify, alter, or amend the Existing Term Loan and that SI’s
obligations in respect of the Existing Term Loan remain in full force and
effect. That means, among other things, that SI shall continue to make all of
the monthly payments required by the promissory note evidencing that loan
strictly in accordance with the terms of that instrument.

 

ARTICLE IV

 

COLLATERAL FOR SI’S OBLIGATIONS

 

4.1 Continued Validity of the Security Documents. SI hereby expressly reaffirms
and acknowledges the validity of the Security Documents, the accuracy of the
information contained in those documents, and SI’s grant of security interests
and liens in favor of U.S. Bank in the Collateral. SI acknowledges and agrees
that the Security Documents, and the security interests and liens created by
those agreements in the Collateral, secure payment of the Obligations.
Furthermore, SI acknowledges and agrees that the Security Documents, and the
security interests and liens created thereby in the Collateral, shall continue
in full force and effect after the execution of this Sixth Amendment.

 

4.2 Other Documents. SI hereby agrees that until SI satisfies the Obligations in
full and U.S. Bank has no further commitment to extend credit to SI, SI promptly
shall execute and deliver to U.S. Bank all documents reasonably deemed necessary
or desirable by U.S. Bank to create, evidence, perfect, or continue U.S. Bank’s
security interests or liens in the Collateral. Furthermore, until SI satisfies
the Obligations in full and U.S. Bank has no further commitment to extend credit
to SI, SI authorizes U.S. Bank to take such actions as U.S. Bank reasonably
deems necessary or desirable to create, evidence, perfect, or continue U.S.
Bank’s security interests or liens in the Collateral (including, but not limited
to, filing financing statements).

 

ARTICLE V

 

MISCELLANEOUS AND GENERAL TERMS

 

5.1 Release of Claims. SI hereby releases and forever discharges U.S. Bank and
U.S. Bank’s agents, principals, successors, assigns, employees, officers,
directors, and attorneys, and each of them, of and from any and all claims,
demands, damages, suits, rights, defenses, offsets, or causes of action of every
kind and nature that SI has or may have as of the date it executes this Sixth
Amendment, whether known or unknown, contingent or matured, foreseen or
unforeseen, asserted or unasserted, including, but not limited to, all claims
for compensatory, general, special, consequential, incidental, and punitive
damages, attorney fees, and equitable relief. In that regard, SI hereby agrees
to waive and relinquish, and by executing this Sixth Amendment shall be deemed
to have waived and relinquished to the fullest extent permitted by law, the
provisions, rights, and benefits of Section 1542 of the California Civil Code,
which provides that:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

-3-



--------------------------------------------------------------------------------

Furthermore, SI hereby waives any and all provisions, rights, and benefits
conferred by any laws of any state or territory of the United States, or
principles of common law, that are similar, comparable, or equivalent to Section
1542 of the California Civil Code. SI recognizes that SI may discover after the
effective date of this Sixth Amendment facts in addition to or different from
those that SI knows or believes to be true with respect to the subject matter of
the released claims but hereby stipulates and agrees that as of the effective
date of this Sixth Amendment SI fully, finally, and forever settles and releases
any and all released claims, known or unknown, as described above

 

5.2 Expenses of U.S. Bank. SI shall reimburse U.S. Bank for all reasonable costs
and expenses incurred by U.S. Bank in connection with U.S. Bank’s banking and
lending relationships with SI, including, but not limited to, recording charges,
escrow charges, appraisal costs, environmental survey and investigation costs,
collateral examination and inspection costs, and the reasonable fees and
expenses of legal counsel for U.S. Bank (including fees and expenses incurred in
connection with the preparation, negotiation, closing, administration,
amendment, modification, and enforcement of this Sixth Amendment, or the
agreement evidenced hereby); the preservation, protection, or disposition of the
Collateral (or U.S. Bank’s security interests therein); or as required by
applicable law, rules, policies, and regulations. The amounts owed by SI
pursuant to the preceding sentence of this Sixth Amendment shall be paid by SI
in the ordinary course of SI’s business after U.S. Bank bills SI for such
amounts, or on the Maturity Date, whichever occurs first.

 

5.3 Captions. Any captions for the sections of this Sixth Amendment are for
convenience only and do not control or affect the meaning or construction of any
of the provisions of this Sixth Amendment.

 

5.4 Severability. If any term, condition, or provision of this Sixth Amendment,
or any other document or instrument referred to in this Sixth Amendment, is held
invalid for any reason, such offending term, condition, or provision shall be
stricken therefrom, and the remainder of this Sixth Amendment shall not be
affected thereby.

 

5.5 Negotiated Agreement. This Sixth Amendment is a negotiated agreement. In the
event of any ambiguity in this Sixth Amendment, such ambiguity shall not be
subject to a rule of contract interpretation that would cause the ambiguity to
be construed against any of the parties to this Sixth Amendment.

 

5.6 Voluntary and Entire Agreement. The only consideration for the execution of
this Sixth Amendment is the consideration expressly recited herein. The Credit
Agreement (as amended hereby) and the other agreements and instruments referred
to in this Sixth Amendment remain in full force and effect and set forth and
constitute the entire agreement between U.S. Bank and SI with respect to the
subject matter of this Sixth Amendment. No oral promise or agreement of any kind
or nature, other than those that have been reduced to writing

 

-4-



--------------------------------------------------------------------------------

and set forth herein or in the other written agreements between U.S. Bank and
SI, has been made between U.S. Bank and SI. SI acknowledges it has been
represented (or has had the opportunity to be represented) by legal counsel in
connection with the negotiation and execution of this Sixth Amendment and the
other agreements and instruments referred to in this Sixth Amendment. SI
voluntarily executed this Sixth Amendment and the other agreements and
instruments referred to in this Sixth Amendment.

 

5.7 Continued Effectiveness of the Loan Documents. Except as expressly modified
by this Sixth Amendment, the Loan Documents remain in full force and effect in
accordance with their terms.

 

5.8 Construction and Conflict with Other Agreements. In the event of any
conflict between the terms of this Sixth Amendment and the terms of any other
agreements or instruments referred to in this Sixth Amendment, the terms of this
Sixth Amendment shall control.

 

5.9 Waiver of Jury Trial. SI HEREBY WAIVES ITS RIGHT TO TRIAL BY JURY OF ANY
CLAIMS IT HAS OR HEREAFTER MAY HAVE AGAINST U.S. BANK (INCLUDING CROSS-CLAIMS
AND COUNTERCLAIMS), WHETHER ANY SUCH CLAIM ARISES OUT OF CONTRACT, TORT, OR
OTHERWISE AND WHETHER ANY SUCH CLAIM ARISES BEFORE OR AFTER THE DATE OF THIS
SIXTH AMENDMENT.

 

5.10 Applicable Law. This Sixth Amendment and any other instruments or
agreements required or contemplated under this Sixth Amendment shall be governed
by and construed under the laws of the state of Oregon, without regard to
principles of conflicts of law.

 

5.11 Writing Requirement. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES, AND
COMMITMENTS MADE BY U.S. BANK CONCERNING LOANS AND OTHER CREDIT EXTENSIONS THAT
ARE NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE, MUST BE IN WRITING, EXPRESS CONSIDERATION, AND BE SIGNED
BY U.S. BANK TO BE ENFORCEABLE.

 

SI TECHNOLOGIES, INC.   U.S. BANK NATIONAL ASSOCIATION By  

/s/ Howard George

--------------------------------------------------------------------------------

  By  

/s/ Roger C. Lundeen

--------------------------------------------------------------------------------

Name:   Howard George       Roger C. Lundeen Title:   Chief Financial Officer  
    Senior Vice President

 

 

-5-



--------------------------------------------------------------------------------

ANNEX I

 

ACKNOWLEDGMENT AND CONSENT

 

Each of the undersigned hereby (a) acknowledges and consents to the execution,
delivery, and performance by SI of the foregoing Sixth Amendment of Credit
Agreement and (b) reaffirms and agrees that the Guaranty and Security Documents
to which the undersigned is a party and all other documents and agreements
executed and delivered by the undersigned to U.S. Bank in connection with the
Credit Agreement (as amended) are in full force and effect, enforceable without
defense, offset, or counterclaim. Capitalized terms used herein have the
meanings specified in the Credit Agreement (as amended).

 

Dated as of January 3, 2005.

 

AEROGO, INC.   REVERE TRANSDUCERS, INC. By  

/s/ David Gernak

--------------------------------------------------------------------------------

  By  

/s/ Howard George

--------------------------------------------------------------------------------

Name:   David Gernak   Name:   Howard George Title:   Controller   Title:  
Chief Financial Officer

 

-6-



--------------------------------------------------------------------------------

SIXTH AMENDMENT OF PROMISSORY NOTE

(Revolving Credit Facility)

 

This Sixth Amendment of Promissory Note (Revolving Credit Facility) (the “Sixth
Amendment”) is entered into as of January 3, 2005, between U.S. BANK NATIONAL
ASSOCIATION (“U.S. Bank”) and SI TECHNOLOGIES, INC. (“SI”).

 

RECITALS

 

  A. SI executed a promissory note dated June 26, 2002, in the amount of
$6,500,000 in favor of U.S. Bank. That promissory note, as amended, is referred
to herein as the “Note.”

 

  B. Capitalized terms used in this Sixth Amendment that are not defined herein
have the meanings assigned to those terms in that certain credit agreement
between U.S. Bank and SI dated June 26, 2002 (which agreement, as amended, is
referred to below as the “Credit Agreement”).

 

  C. U.S. Bank’s commitment to extend credit to SI under the credit facility
evidenced by the Note expires on January 2, 2005. U.S. Bank has agreed to extend
its commitment to lend to SI pursuant to the credit facility evidenced by the
Note, as more particularly specified below.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties to this Sixth Amendment agree as follows:

 

AGREEMENT

 

1. Extension of Maturity Date. Upon the effective date of this Sixth Amendment,
U.S. Bank shall extend its commitment to provide credit to SI pursuant to the
Revolving Credit Facility through April 1, 2005. Accordingly, the reference to
November 30, 2002, in the second sentence of paragraph 7 of the Note (which
previously was modified and amended to January 2, 2005) hereby is modified and
amended to April 1, 2005.

 

2. Other Terms Unchanged. Except as expressly modified or amended by this Sixth
Amendment, all of the terms and conditions of the Note remain in full force and
effect.

 

3. Interpretation. In the event of any conflict between the terms of the Note
(as amended hereby) and the terms of the Credit Agreement, the terms of the
Credit Agreement shall control.

 

4. Governing Law. The Note, any amendments thereof, and any other instruments or
agreements required or contemplated under the Note shall be governed by and
construed under the laws of the state of Oregon, without regard to principles of
conflicts of law.

 

-7-



--------------------------------------------------------------------------------

5. Statutory Notice. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES, AND
COMMITMENTS MADE BY U.S. BANK CONCERNING LOANS AND OTHER CREDIT EXTENSIONS THAT
ARE NOT FOR PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE, MUST BE IN WRITING, EXPRESS CONSIDERATION, AND BE SIGNED
BY U.S. BANK TO BE ENFORCEABLE.

 

SI TECHNOLOGIES, INC.   U.S. BANK NATIONAL ASSOCIATION By  

/s/ Howard George

--------------------------------------------------------------------------------

  By  

/s/ Roger C. Lundeed

--------------------------------------------------------------------------------

Name:   Howard George       Roger C. Lundeen Title:   Chief Financial Officer  
    Senior Vice President

 

-8-